Citation Nr: 0736372	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of a left hand injury, 4th and 5th metacarpals.

2.  Entitlement to service connection for traumatic arthritis 
of the left wrist. 

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for lumbosacral strain. 

5.  Entitlement to service connection for loss of four upper 
teeth due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the veteran's claims file was later 
transferred to the Montgomery, Alabama RO.  

The veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a March 2004 decision from 
the Social Security Administration (SSA) showing that the 
veteran was awarded SSA disability benefits.  There is no 
indication that the RO has requested the records associated 
with this claim from SSA.  Appropriate action to obtain all 
records associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the SSA and give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).

The veteran has a history of injuries to his left hand and 
wrist.  A September 1976 chronological record of medical care 
notes an injury to the fourth and fifth metacarpal joint area 
of the left hand.  An October 1981 record of treatment from 
the Virginia Commonwealth University, Medical College of 
Virginia Hospitals, notes that the veteran sustained a 
workplace injury to the left hand in May 1979, when a barrel 
dropped onto the top of his hand.  A December 1983 treatment 
record from Terry L. Whipple, M.D., notes an injury to the 
left hand resulting from a workplace accident, specifically 
when some lumber fell on his hand.  A September 2003 letter 
authored by a VA examiner states that the veteran suffers 
from "chronic arthritis from a wrist injury in service."  
The examiner did not state that he reviewed the veteran's 
claims file in making this determination.  Also of record is 
an October 2005 letter from Dr. Whipple.  In this letter, Dr. 
Whipple stated that "fusions performed at the [left] wrist 
level may have been related to" the veteran's September 1976 
in-service injury.  Dr. Whipple implied that he had read the 
September 1976 service medical record, but he did not address 
the other documented injuries to the veteran's left hand.  

The veteran's service medical records show complaints 
relating to his teeth and gums, low back and his psychiatric 
state.  A February 1977 treatment note shows a complaint of 
pain in the low back, which resulted in a diagnosis of muscle 
strain.  A February 1977 dental health record shows that the 
veteran presented with his maxillary anteriors not present 
and requested replacement.  An April 1977 treatment note 
notes a complaint of pain in the chest, back and legs.  The 
impression was of stress reaction.  On the veteran's report 
of medical history dated in May 1977, he noted complaints of 
severe tooth or gum trouble, recurrent back pain, depression 
or excessive worry and nervous trouble.  The separation 
examiner noted that the veteran had severe gum and teeth 
problems secondary to an automobile accident; recurrent back 
pain in the lumbosacral area; and depression secondary to an 
automobile accident.  The veteran is currently diagnosed as 
having dental, low back and psychiatric disabilities and has 
reported continuing symptomatology related to these 
disabilities since his discharge from service.  

The Board finds that a medical examination is necessary with 
respect to the veteran's claims of entitlement to service 
connection.  The Veterans Claims Assistance Act requires that 
a medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).  Because the evidence outlined above indicates that 
the veteran's claimed disabilities may be associated with 
service, medical examinations are necessary to decide these 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make reasonable efforts 
obtain from SSA the records pertinent to 
the appellant's claim for Social Security 
disability benefits.  If such records are 
unavailable, it should be so noted in the 
claims file. 

2.  The veteran should be afforded a VA 
orthopedic examination to address the 
etiology of any current left wrist or low 
back disabilities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
provide an opinion at to whether it is at 
least as likely as not that any current 
left wrist or low back disabilities are 
due to injury or disease during the 
veteran's period of service-in particular 
the September 1976 left hand injury and 
recurrent lumbosacral pain noted at 
separation.  A complete rationale for all 
opinions should be provided. 

3.  The veteran should be afforded a VA 
dental examination to address the etiology 
of any current disability due to dental 
trauma.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to provide an opinion at 
to whether it is at least as likely as not 
that any current disability is related to 
service-in particular the veteran's 
"severe gum [and] tooth problem" noted at 
separation as secondary to an automobile 
accident.  A complete rationale for all 
opinions should be provided.

4.  The veteran should be afforded a VA 
psychiatric examination to address the 
etiology of any current psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to provide an opinion at 
to whether it is at least as likely as not 
that any current psychiatric disability is 
related to the veteran's period of 
service-in particular the depression noted 
at separation as secondary to an automobile 
accident.  A complete rationale for all 
opinions should be provided.

5.  After conducting an additional 
indicated development, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



